Citation Nr: 0819727	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  04-24 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right ankle injury.

2.  Entitlement to service connection for the residuals of a 
left shoulder injury.

3.  Entitlement to service connection for a right foot 
disorder.

4.  Entitlement to service connection for a left hip 
disorder.

5.  Entitlement to service connection for a muscle injury of 
the chest.

6.  Entitlement to service connection for renal trauma.

7.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

8.  Entitlement to service connection for arthritis of the 
lumbar spine.

9.  Entitlement to service connection for a lung mass.

10.  Entitlement to service connection for the residuals of a 
cerebrovascular accident (CVA), claimed as a stroke.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1978 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated February 2002 
and October 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  

In April 2008, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

Concerning the issue of whether service connection is 
warranted for a right ankle disability, the Board notes that 
the RO treated the issue as a claim subject to reopening by 
new and material evidence as there is a notice letter in the 
claims folder dated in November 1981, which notified the 
veteran that his claim for a right ankle condition had been 
denied.  The rating decision and the records considered by 
the RO in its denial are not of record as VA is now working 
with a rebuilt file.  As the original documents are not of 
record, the Board will not require the veteran to submit new 
and material evidence to reopen the claim.  The documents are 
not of record through no fault of the veteran and to ensure 
that no prejudice results to the veteran, the claim will be 
considered on the merits.  

The issues involving service connection for joint disorders, 
a psychiatric disorder, and renal trauma are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The service medical records reveal that the veteran was 
injured in a motorcycle accident during active service.  

2.  The medical evidence of record reveals a current 
diagnosis of mild degenerative joint disease, spondylosis, of 
the lumbar spine which is a residual of the inservice injury.

3.  Service connection is in effect for the residuals of a 
pneumothorax; there is no medical evidence of any other 
respiratory disorder or lung mass.

4.  The medical evidence of record reveals that in April 1999 
the veteran had pre-syncope of unknown etiology.  

5.  There is no evidence of a stroke during service or within 
a year of separation from service.  

6.  There is no medical evidence showing a diagnosis that the 
veteran has ever had a stroke.  


CONCLUSIONS OF LAW

1.  Spondylosis of the lumbar spine was incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2007). 

2.  A lung mass was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2007).  

3.  A cerebrovascular accident, stroke, was not incurred in, 
or aggravated by, active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, notice with 
respect to the claims for service connection was provided to 
the veteran in letters dated April 2001 and August 2004.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  This specific notice has note been 
provided to the veteran.  Nevertheless, such notice is not 
required with respect to the adjudication of the three issues 
being decided by the Board.  Service connection is being 
granted for the veteran's back disorder, so a remand for 
additional notice would needlessly delay that claim.  As to 
the other two issues, service connection is being denied so a 
rating and effective date will not be assigned.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  his 
contentions and hearing testimony; service medical records; 
private medical treatment records; VA medical treatment 
records; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the veteran's claims 
for service connection.   

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  

Cardiovascular-renal disease and organic diseases of the 
nervous system may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The evidence of record reveals that during service in 1978, 
the veteran was injured in a motorcycle accident.  All of the 
veteran's claims for service connection are that he suffers 
from multiple severe disabilities which he claims are 
residuals of injuries incurred in that accident. 


A.  Lumbar Spine

As noted above, the veteran was injured in a motorcycle 
accident during service in 1978.  He claims that he has a 
current back disorder as a result of these injuries.  In 
October 2006, a VA examination of the veteran was conducted.  
The veteran reported to the examining physician that he had 
dull back pain dating back to the injury during service.  
Physical and x-ray examination of the veteran was conducted.  
X-ray examination revealed "mild spondylosis of the lumbar 
spine."  The diagnosis was mild degenerative joint disease 
of the lumbar spine.  In April 2007, the examining physician 
offered the medical opinion that the veteran's degenerative 
joint disease of the lumbar spine, and the resulting back 
pain was the result of the injury during service.  

The evidence supports a grant of service connection for 
spondylosis of the lumbar spine.  The veteran was involved in 
a motorcycle accident during service.  The veteran has a 
current diagnosis of degenerative joint disease, spondylosis, 
of the lumbar spine.  The veteran indicates that he has had 
back pain ever since the inservice injury.  A medical opinion 
links the current lumbar spine disability to the injury 
during service.  Accordingly, service connection for 
spondylosis of the lumbar spine is granted.  

B.  Lung Mass

Again, the veteran was injured in a motorcycle accident 
during service in 1978.  Service medical records reveal that 
the primary injury incurred was to his chest with a resulting 
pneumothorax.  

In November 2006, a VA respiratory examination of the veteran 
was conducted.  
The veteran complained of wheezing, chest pain, and shortness 
of breath.  Physical examination did not reveal any abnormal 
respiratory findings.  Chest x-ray examination revealed 
blunting of the right costophrenic angle secondary to small 
pleural effusion or pleural thickening and reticular 
opacities in the lung bases due to subsegmental atelectasis 
or scarring.  The examining physician indicated a diagnosis 
of residuals of pneumothorax with no other evidence of any 
respiratory impairment.  

A July 2007 rating decision granted service connection for 
the residuals of a pneumothorax.  The veteran presented sworn 
testimony at an April 2008 hearing before the Board.  He 
testified at length, yet vaguely, about numerous residuals of 
injuries he believed he sustained as a result of the 
motorcycle accident during service.  He made some vague 
assertions about lung mass, which are unsupported by the 
medical evidence of record.  

The preponderance of the evidence is against the claim for 
service connection for a lung mass.  The veteran is already 
service-connected for the residuals of a pneumothorax as the 
result of his injury during service.  The Board has reviewed 
all of the medical evidence of record and there simply is no 
evidence showing a lung mass as a separate disability which 
would warrant service connection.  Pyramiding, that is the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2007).  Accordingly, service 
connection for a lung mass is denied.  



C. Stroke

The veteran claims entitlement to service connection for the 
residuals of a CVA, a stroke.  At the April 2008 hearing the 
veteran testified that he had a stroke in April 1999, which 
is almost two decades after the veteran separated from 
service.  He indicated that he filed service connection 
because he felt it might be related to service.

Private hospital records dated April 1999 have been obtained.  
These records reveal that the veteran had symptoms of being 
light headed along with nausea, blurred vision, and numbness 
in his arms which lasted approximately 20 minutes.  
Laboratory testing revealed essentially normal results.  The 
diagnosis was "pre-syncope of unknown etiology."  There was 
no diagnosis of stroke and nothing related the veteran's 
symptoms to military service or the injuries sustained in the 
motorcycle accident in service.  

Despite the veteran's assertions, there is no evidence that 
the veteran has ever had a stroke, CVA.  The veteran had a 
near syncopal episode in April 1999, but this was not 
diagnosed as a stroke.  Moreover, there is no medical 
evidence linking this to the veteran's military service or 
the injuries sustained during service.  Accordingly, service 
connection must be denied.  

Pursuant to the Court's decision in McClendon v. Nicholson, 
20 Vet. App. 79 (2006), the Board must address whether a VA 
examination should have been conducted with respect to this 
issue.  The first element to be addressed is whether there is 
competent evidence or a current disability.  The second 
element is whether the evidence establishes that the veteran 
suffered an in-service event, injury or disease.  The third 
element is whether the evidence indicates that a disability 
may be associated with service or another service-connected 
disability.  In this case, there is no evidence indicating 
that the veteran had a stroke that may be related to service.  
Accordingly, a VA examination is not required.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of disability 
ratings in excess of those indicated above, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for spondylosis of the lumbar spine is 
granted.  

Service connection for a lung mass is denied.

Service connection for the residuals of a CVA, claimed as a 
stroke, is denied.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Since all of the issues remaining on appeal 
require remand, notice that meets the requirements of 
Dingess/Hartman should be provided.

At the April 2008 hearing, the veteran indicated that he may 
be receiving disability benefits from the Social Security 
Administration.  Those records should be requested.

Review of the evidence of record reveals more recent medical 
records showing the diagnoses of PTSD and arthritis.  As such 
additional Compensation and Pension examination is indicated.  
The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1. Send the veteran, and his 
representative, a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a), C.F.R. § 3.159, 
and Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 491 (2006).

2.  The RO should obtain from the 
Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
disabilities since his separation from 
service in 1980.  Subsequently, and after 
securing the proper authorizations where 
necessary, make arrangements in order to 
obtain all the records of treatment from 
all the sources listed by the veteran 
which are not already on file.  All 
information obtained should be made part 
of the file.  

4.  The veteran should be accorded a 
joints examination.  The report of 
examination should include a detailed 
account of all manifestations of the joint 
disorders of the right ankle, left hip, 
right foot, and left shoulder, found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  Specifically, 
x-rays of the veteran's right ankle, left 
hip, right foot, and left shoulder should 
be taken.  If there is a diagnosis of any 
disorder of these joints, such as 
degenerative joint disease, the examining 
physician is requested, if possible, to 
offer an opinion as to the etiology of the 
disorders.  Specifically, is it at least 
as likely as not (a 50 percent or greater 
probability) that any current disorder of 
the right ankle, left hip, right foot, and 
left shoulder is a residual of injuries 
sustained by the veteran as a result of 
the motorcycle accident during service in 
1978?  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

5.  The veteran should be accorded a 
muscle examination.  The report of 
examination should include a detailed 
account of all manifestations of muscle 
injury to the chest, found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner is requested to 
indicate if the veteran has muscle injury 
to the chest and if so if it is at least 
as likely as not (a 50 percent or greater 
probability) a residual of injuries 
sustained by the veteran as a result of 
the motorcycle accident during service in 
1978, which is a distinct disability from 
the chest scars and residuals of a 
pneumothorax for which service connection 
is already in effect.  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

6.  The veteran should be accorded an 
examination for renal disorders.  The 
report of examination should include a 
detailed account of all manifestations of 
the renal disorders found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner is requested to 
indicate if the veteran has a current 
disability that is at least as likely as 
not (a 50 percent or greater probability) 
a result of alleged renal trauma as a 
residual of injuries sustained by the 
veteran as a result of the motorcycle 
accident during service in 1978.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

7.  The veteran should be accorded a VA 
psychiatric examination with consideration 
of the criteria for post-traumatic stress 
disorder.  The examination report should 
include a detailed account of all 
pathology found to be present.  If there 
are different psychiatric disorders than 
post-traumatic stress disorder, the 
examiner should indicate if any of the 
disorders diagnosed are at least as likely 
as not (a 50 percent or greater 
probability) the result of the stress of 
being in a motorcycle accident during 
service.  The report of examination should 
include a complete rationale for all 
opinions expressed.  All necessary special 
studies or tests including psychological 
testing are to be accomplished.  The 
diagnosis should be in accordance with the 
American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. rev., 1994).  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to the examination.

8.  Following the above, readjudicate 
the appellant's claims.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the appellant and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


